IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0333
                           Filed September 13, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM DONNELL BOYD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carol L. Coppola

(plea) and Odell G. McGhee II (sentencing), District Associate Judges.



      Adam Boyd appeals the conviction and sentence entered upon his guilty

plea to possession of a controlled substance (first offense). AFFIRMED.



      Sandra P. Trevino of Jensen & Trevino, P.C., East Dubuque, Illinois, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Adam Boyd pled guilty to possession of a controlled substance (first

offense), a serious misdemeanor. See Iowa Code § 124.401(5) (2016). The

district court sentenced him to 365 days in jail, with all but eleven days

suspended, and imposed a fine and surcharges, one year of supervised

probation, and a mandatory driver’s license revocation.

       On appeal, Boyd contends (1) the district court abused its discretion in

sentencing him and (2) his plea attorney was ineffective in failing to seek the

suppression of evidence gained in a search of his pocket.

I.     Sentencing Decision

       The district court gave the following reasons for the sentence:

              1. The nature and circumstances of the crime
              2. Protection of the public from further offenses
              3. Defendant’s criminal history
              4. Defendant’s substance abuse history
              5. Defendant’s propensity for further criminal acts
              6. The Plea Agreement

       Boyd argues (1) “[n]othing about the ‘nature and circumstances of the

crime’ suggest that ‘protection of the public from further offenses’ is implicated,”

(2) there was no “testimony or evidence indicating that [he] had a criminal history

meriting a more severe sentence,” (3) the record does not reflect he had “a

substance abuse history,” and (4) there was “no basis on which to make an

assessment of [his] ‘propensity for further criminal acts.’”

       Our review is for an abuse of discretion. State v. Hill, 878 N.W.2d 269,

272 (Iowa 2016). An abuse will be found when the court’s sentencing rationale

“is not supported by substantial evidence or when it is based on an erroneous
                                         3

application of the law.” Id. (quoting State v. Putnam, 848 N.W.2d 1, 8 (Iowa

2014)).

      The record includes the minutes of testimony and attachments to the

minutes. These documents support the sentencing reasons identified by the

district court. See State v. Summers, No. 08-0164, 2008 WL 4531565, at *4

(Iowa Ct. App. Oct. 1, 2008) (finding support for sentencing reasons in the

minutes of testimony).

      We begin with the nature and circumstances of the crime. According to an

incident report, a Des Moines police officer who approached Boyd after learning

there was an active warrant for his arrest thought “he was going to run.” The

officer handcuffed him, but Boyd still “attempted to run two times.” The officer

enlisted the help of another officer in subduing Boyd. During the struggle, he

“observed Boyd trying to dig in his right coin pocket.” The officer searched the

pocket and discovered a small baggy of white powder, later determined to be

cocaine. The officer confirmed the existence of the outstanding warrant, naming

Boyd as a “wanted person.” Boyd was arrested. In sum, the report documented

obstructionist behavior on Boyd’s part and an effort to conceal evidence of guilt.

      Boyd’s attempts to flee and his arrest on the outstanding warrant support

the second reason for the sentence—protection of the public from further

offenses. As for Boyd’s criminal history, the minutes of testimony reveal a prior

conviction for possession of a controlled substance.       That conviction also is

indicative of Boyd’s substance abuse history. The prior conviction, together with

the outstanding arrest warrant and the current conviction for drug possession,

underscore Boyd’s propensity for future criminal acts.
                                              4


          We conclude the district court did not abuse its discretion in sentencing

Boyd.

II.      Ineffective Assistance of Counsel

         Boyd argues his attorney was ineffective in “failing to pursue a motion to

suppress when the arresting officer exceeded the scope of his authority under

Terry v. Ohio by searching [his] coin pocket prior to arrest without probable cause

or reasonable fear of danger.”1 We find the record adequate to address this

issue. See State v. Bearse, 748 N.W.2d 211, 214 (Iowa 2008). To prevail, Boyd

must establish (1) his attorney breached an essential duty, and (2) prejudice

resulted. Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Harris,

891 N.W.2d 182, 185 (Iowa 2017).

         We begin and end with the State’s argument that Boyd’s attorney did not

breach an essential duty in failing to move for suppression of the drug evidence

because the drugs would have been inevitably discovered. Under this doctrine,

“evidence gathered despite Fourth Amendment violations is not constitutionally

excluded when the police would have inevitably discovered the same evidence

acting properly.” State v. Christianson, 627 N.W.2d 910, 912 (Iowa 2001).

         We applied the doctrine in State v. Ericson, No. 14-1746, 2016 WL
719178, at *3 (Iowa Ct. App. Feb. 24, 2016).          There, troopers believed the

defendant was the subject of an outstanding arrest warrant. Ericson, 2016 WL
719178, at *1, *3. They removed the defendant from the vehicle in which he was

riding and handcuffed and searched him; they discovered methamphetamine in

his pocket.      Id.   The defendant was arrested for possession of a controlled

1
    See generally Terry v. Ohio, 392 U.S. 1 (1968).
                                         5

substance.    Id.   The troopers then received confirmation of the outstanding

warrant. Id. In reviewing the district court’s suppression ruling, this court stated,

“Because the troopers inevitably and actually in short order, would have

searched [the defendant] incident to executing the valid arrest warrant and would

have obtained the methamphetamine through lawful means, the exclusionary

rule does not apply.” Id. at *3.

       Boyd argues Ericson is distinguishable because the troopers knew there

was an outstanding warrant for Ericson’s arrest, whereas the officer in this case

merely suspected the existence of a warrant. We disagree. Like the officer who

detained Boyd, the troopers in Ericson only possessed “initial information that

Ericson had an outstanding warrant for his arrest.” See id. And, like the officer

who detained Boyd, the troopers in Ericson did not confirm the existence of the

warrant until after the search was conducted. Boyd’s case is indistinguishable

from Ericson in all material respects. Ericson constitutes persuasive authority in

support of applying the inevitable discovery doctrine to his case.

       We conclude Boyd cannot establish that his attorney breached an

essential duty in failing to move for suppression of the drugs based on what he

characterizes as an unconstitutional search because, even if the officer violated

the Fourth Amendment in conducting a warrantless search of his pocket, the

police would have inevitably discovered the evidence.             In reaching this

conclusion, we have considered Boyd’s argument that “the exception gives

peace officers no incentive to refrain from conducting illegal searches.” The Iowa

Supreme Court has considered and rejected this argument, stating:
                                         6


       [T]he exceptions to the exclusionary rule assure the prosecution is
       not put in a worse position than it would have been in had the
       police misconduct not occurred. These exceptions limit the sweep
       of the exclusionary rule in recognition of the “enormous price
       [exacted] from society and our system of justice” by suppressing
       relevant information.

State v. Seager, 571 N.W.2d 204, 211 (Iowa 1997) (alteration in original)

(quoting Segura v. United States, 468 U.S. 796, 816 (1984)).       Boyd’s

ineffective-assistance-of-counsel claim fails.

       We affirm Boyd’s conviction and sentence for possession of a

controlled substance (first offense).

       AFFIRMED.